DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016134476 A (Ishiguro).
Ishiguro discloses, referring primarily to figures 3 & 4, a cable substrate comprising: an insulating layer (12); a slit portion (47C) penetrating through at least a portion of the insulating layer in a thickness direction of the insulating layer; and a dummy pattern (45C) disposed on the insulating layer, wherein at least a portion of the dummy pattern is exposed to the slit portion [claim 1], wherein the slit portion extends in a direction from one end of the insulating layer to the other end of the insulating layer [claim 2], wherein the dummy pattern is disposed on a region of the insulating layer in contact with an end portion of the slit portion in a direction in which the slit portion extends [claim 3], wherein at least a portion of a side surface of the dummy pattern is coplanar with at least a portion of an inner wall of the slit portion [claim 4], wherein the insulating layer includes first and second connection portions which are provided with the slit portion interposed therebetween [claim 5], further comprising: a signal pattern (48) disposed on the insulating layer; and a ground pattern (45) disposed on the insulating layer [claim 7], wherein the dummy pattern is disposed to be spaced apart from the signal pattern and is connected to at least a portion of the ground pattern [claim 8] further comprising a protective layer (70F) disposed on the insulating layer and having an opening exposing at least a portion of the signal pattern (see figure 3) [claim 9]. 
Similarly, Ishiguro a cable substrate comprising: a plurality of insulating layers (12); a slit portion (47C) penetrating through the plurality of insulating layers and extending in one direction; and a dummy pattern (45C) disposed on at least one of the plurality of insulating layers and at least partially exposed to an inner wall of the slit portion [claim 10], wherein the dummy pattern is disposed on an outermost layer of the plurality of insulating layers [claim 11], wherein the dummy pattern is disposed to surround at least a portion of an end portion of the slit portion [claim 13], further comprising a plurality of signal patterns and a plurality of ground patterns disposed on or between the plurality of insulating layers [claim 14], wherein in the dummy pattern, a pattern disposed on the same layer as the signal pattern is spaced apart from the signal pattern, and in the dummy pattern, a pattern disposed on the same layer as the ground pattern is connected to the ground pattern [claim 15], further comprising: a via layer (18) connecting the plurality of signal patterns; and a protective layer (70F) disposed on the plurality of insulating layers and having an opening (71F) exposing at least a portion of one of the plurality of signal patterns [claim 16].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro in view of US 2002/0113246 A1 (Nagai).
Regarding claim 6, Ishiguro teaches the claimed invention as described above with respect to claim 1 except Ishiguro does not specifically disclose that the insulating layer comprises at least one of polyimide and Liquid Crystal Polymer (LCP) [claim 6]. However, it is well known in the art, as evidenced by Nagai, to use polyimide as the material for an insulating plate (Nagai [0152]). Therefore, it would have been obvious, to one having ordinary skill in the art, to use polyimide as the material for the insulating layer in the invention of Ishiguro as is known in the art and evidenced by Nagai. The motivation for doing so would have been to use a material known having insulative properties to avoid unwanted shorting. 
Similarly, regarding claim 12, Ishiguro teaches the claimed invention as described above with respect to claim 10 except Ishiguro does not specifically disclose that the plurality of insulating layers comprises at least one of polyimide and Liquid Crystal Polymer (LCP) [claim 12]. However, it is well known in the art, as evidenced by Nagai, to use polyimide as the material for insulating plates (Nagai [0152]). Therefore, it would have been obvious, to one having ordinary skill in the art, to use polyimide as the material for the insulating layers in the invention of Ishiguro as is known in the art and evidenced by Nagai. The motivation for doing so would have been to use a material known having insulative properties to avoid unwanted shorting. 
Allowable Subject Matter
Claims 17-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 17 states the limitation “the first portion and the second portion each extend from one side of the third portion and are separated from each other by a slit portion of the cable substrate, the fourth portion extends from another side of the third portion, and the third pattern in the third portion is exposed to the slit portion.”  This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847